Per Curiam.

Childs asserts in his propositions of law that the court of appeals erred by dismissing his petition. Childs claims that his conviction is void because like the petitioner in Ex parte McKnight (1891), 48 Ohio St. 588, 28 N.E. 1034, he was charged in juvenile court with a different crime, ie., aggravated murder, than the one upon which his extradition was obtained, ie., murder. Childs argues that due to this defect, his bindover was also defective. For the following reasons, however, Childs’s claims are meritless.
First, McKnight is inapposite. In McKnight, the petitioner was extradited from New York to Ohio to be tried on a forgery charge, but he was subsequently tried and convicted of obtaining property by false pretenses. We granted a writ of habeas corpus and held at paragraph one of the syllabus that “[a] person surrendered to the authorities of this state by another state or territory on extradition proceedings cannot, while held in custody thereunder, be lawfully tried for a different crime than the one upon which his extradition was obtained, unless he voluntarily waives his privilege.” Unlike the petitioner in McKnight, *348Childs was ultimately tried for the same crimes for which he was extradited, ie., murder and a firearm specification.
Second, McKnight preceded the enactment by the General Assembly of the predecessor to R.C. 2963.26. See G.C. 109-28. R.C. 2963.26 provides that “[a] person returned to this state by, or after waiver of, extradition proceedings, may be tried in this state for other crimes which he may be charged with having committed here, as well as that specified in the requisition for his extradition.” Based on R.C. 2963.26, the extradition and subsequent proceedings did not divest the common pleas court of jurisdiction. See State v. Moore (Nov. 3, 1993), Hamilton App. No. C-920927, unreported, 1993 WL 512868, where the court held that extraditing a defendant for a crime charged that was different from the ones for which he was eventually tried did not divest his trial court of jurisdiction.
Finally, the juvenile court bindover entry attached to Childs*s habeas corpus petition established full compliance with the bindover procedure. See Gaskins v. Shiplevy (1996), 76 Ohio St.3d 380, 382, 667 N.E.2d 1194,1196.
Based on the foregoing, the court of appeals properly dismissed the petition. Accordingly, we affirm the judgment of the court of appeals.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.